DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 Applicant’s response filed February 17, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-4 and 6-24 are currently pending.  Claims 1, 7, 9, 11, 13-15, 19 and 21 are currently amended. Claim 5 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is initially noted that Claims 1 and 15 have been amended to now recite the phrase “visually detecting…wherein buckling is characterized as a complete sine wave with a wavelength less than 400 µm…”
It is unclear as to how one visually detects a sine wave when the sine function 
is a trigonometric function and a sine wave is a mathematical curve that represents the general mathematical function: y= a*sin (bx) (see Sine Wave, What is a Sine Wave?, February 23, 2021, retrieved from the internet; PTO-892).
	It is unclear if Applicant means one would be visually detecting graphed data that is characterized as a complete sine wave with a wavelength less than 400 µm, or if the claim means one would be visually detecting a physical change in the tissue engineered construct that, upon buckling, has the shape of a sine wave, i.e. a sinusoidal wave.

Claims 1-4 and 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
As set forth immediately above, claims 1 and 15 have been amended to now recite the phrase “visually detecting…wherein buckling is characterized as a complete sine wave with a wavelength less than 400 µm…”
	The specification (paragraphs [0058]-[0060]) discloses the tissue engineered constructs are stained with 5-DTAF in order to subsequently visualize the constructs using a microscope wherein, upon laser excitation the constructs can be visualized using imaging equipment and digital imaging software to track areas of deformation. The specification at paragraph [0065] discloses the use of video analysis to visualize buckling in the constructs upon the application of compression.
 Thus, the omitted steps are:  staining the tissue engineered construct, e.g. 5-DTAF, prior to subjecting the construct to compression and visual detection of buckling and thereafter visually observing the tissue engineered construct using a microscope, wherein upon laser excitation the constructs can be visualized using imaging equipment and digital imaging software, thus permitting visual detection of the presence or absence of local compressive buckling of pores.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


New ground of rejection, necessitated by Amendment
Claims 1-4, 6-7, 13-18, 23 and 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter:
Claims 1 and 15 have been amended to remove the step of measuring local compressive buckling.
Claim 1 now recites the phrase:
“…visually detecting in the tissue engineered construct presence or absence of local compressive buckling of pores, wherein buckling is characterized as a complete sine wave with a wavelength less than 400 µm; and determining whether the tissue engineered construct is ready for implantation based on said visually detecting.”

Claim 15 now recites the phrase:
“… visually detecting local compressive buckling of pores of the tissue engineered construct in a non-destructive manner, wherein buckling is characterized as a complete sine wave with a wavelength less than 400 µm; and determining whether the tissue engineered construct is ready for implantation.”

It is noted the determining steps are generically recited and thus encompass mental processes such as analyzing by visual observation or evaluation, and determining readiness by judgement or opinion of the observation. See MPEP 2106.04(a)(2)(III).
The additional limitation directed to providing a tissue engineered construct is generically recited and does not add a meaningful limitation to the abstract idea because this step amounts to simply implementing the abstract idea on a tissue engineered construct.  Thus, the judicial exception (mental process), is not integrated into a practical application. 
Likewise, the additional limitation directed to visually detecting the presence or absence of buckling in the tissue construct, wherein buckling is characterized as a complete sine wave with a wavelength of less than 400 µm, does not add a meaningful limitation to the abstract idea because this step amounts to simply analyzing by visual observation or evaluation, and determining readiness by judgement or opinion of the visual observation on a tissue engineered construct.  Thus, the judicial exception (mental process), is not integrated into a practical application. 
	Claims 2-4 depend from claim 1 and claims 16-18 depend from claim 15, and further define/limit the providing step by defining the type of tissue construct (claims 2-3 and 16-17) and that cells are seeded onto a scaffold (claims 4 and 18), but do not add additional elements that integrate the judicial exception into a practical application. Thus, claims 2-4 and 16-18 are rejected on the same basis as claims 1 and 15.
	Claim 6 depends from claim 1 and further defines the compressing step. However, there are no additional limitations that correlate or integrate the compressing step with the determining step of claim 1 that integrate the judicial exception into a practical application. Thus, claim 6 is rejected on the same basis as claim 1.
	Claim 7 depends from claim 1. Claim 7 has been amended to remove the identifying and applying steps used to classify the construct as buckled or not buckled. Although Claim 7 further defines/limits measuring physical properties, there are no additional limitations that correlate or integrate the measuring step with the determining step of claim 1. Thus, claim 7 is rejected on the same basis as claim 1.
	Claims 13-14 depend from claim 1 and further define/limit if the construct is ready for human implantation (claim 13), and that a plurality of constructs are provided and that one or more, but not all, of the constructs are analyzed (claim 14). These limitations do not add additional elements that integrate the judicial exception into a practical application. Thus, claims 13-14 are rejected on the same basis as claim 1.
	Claims 23-24 depend from claim 15 and further define/limit the determining step to comprise characterizing the construct is ready for implant if buckling is less than 25% when compressed (claim 23), and determining if the construct is ready for human implantation (claim 24).  These limitations are recited in a generic manner and encompass mental steps such as characterizing by observation/evaluation and judgement, and determining readiness by judgement and opinion.  These limitations do not add additional elements that integrate the judicial exception into a practical application. Thus, claims 23-24 are rejected on the same basis as claim 15.

	It is additionally noted that claims 8-12 and 19-22 are not included in this rejection.  Claim 8 requires detecting if the construct scaffold has buckled in order to characterize the construct as ready for implantation. It is noted this limitation adds elements that use the analyzing step in a manner that integrates the determining step (judicial exception) into a practical application.  
	Likewise, claim 9 requires the step of measuring bulk proteoglycan content and then determining buckling based on the measured proteoglycan content and thus adds elements that use the determining step in a manner that integrates the determining step (judicial exception) into a practical application.  
	Claim 19 requires detecting biochemical composition data which is no longer a mental step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: 	Rejection of Claims 1-4, 8-20 and 22-24 under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione;
Rejection of Claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione, and further in view of Schinagl;
Rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione, and further in view of Boskey, as evidenced by ScienceDirect.
Applicant has amended claims 1 and 15 to now require visually detecting in the tissue engineered construct local compressive buckling of pores, wherein buckling is characterized as a complete sine wave with a wavelength less than 400 µm.
Applicant’s arguments (Remarks, pages 8-10), filed February 17, 2022, with respect to the amended limitations now requiring visually detecting in the tissue engineered construct local compressive buckling of pores, wherein buckling is characterized as a complete sine wave with a wavelength less than 400 µm have been fully considered and are persuasive.  It is acknowledged that Mansour, in view of Jin and Scaglione does not teach visually detecting in the tissue engineered construct local compressive buckling of pores, wherein buckling is characterized as a complete sine wave with a wavelength less than 400 µm.   Therefore, the rejections under 35 U.S.C. 103 have been withdrawn.


Conclusion
No claim is allowed.  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633